FEINBERG, Circuit Judge
(concurring):
Judge Meskill’s opinion concludes that the district court had jurisdiction in this case and, on the merits, holds that the United States Environmental Protection Agency (EPA), not the New York State Department of Environmental Conservation (DENCON), has jurisdiction over petitioners’ pending applications to discharge pollutants into the Hudson River. I concur in this result. EPA does make a strong argument that the utilities’ attack on the continuing exercise of its jurisdiction is really a belated challenge to a “determination as to a State permit program” within the meaning of section 509(b)(1)(D) of the Federal Water Pollution Control Act (FWPCA), and hence cognizable exclusively in the courts of appeals.1 Nevertheless, on these unusual facts, I have no real quarrel with holding that the utilities are simply challenging EPA’s jurisdiction over their particular applications rather than attacking the terms of EPA’s approval of the State permit program. In this case, where the State permit program plan provides for the EPA jurisdiction exercised here, the distinction is a purely semantic one. Either characterization is reasonable. If we accept the one offered by EPA, along with the corollary that section 509(b)(1)(D) provides the exclusive route here for judicial review, the utilities’ lawsuit would be time-barred because it was not brought within that section’s 90-day time period. This would leave undecided important jurisdictional issues, surely an unfortunate result.
I agree with Judge Meskill that the district court had jurisdiction to decide whether EPA could properly exercise jurisdiction in this case. The reason I file this concurring opinion is to emphasize the narrowness of district court power to review, under 28 U.S.C. § 1331(a), the exercise of agency jurisdiction prior to a final order. It is true, as Judge Meskill states, that there is a strong presumption that Congress intended there to be judicial review of agency actions. See Califano v. Sanders, 430 U.S. 99, 105, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977), pointing to congressional expansion of section 1331(a) jurisdiction by eliminating the jurisdictional amount requirement in suits brought against federal agencies. See also Bethlehem Steel Corp. v. EPA, 538 F.2d 513, 517 n.10 (2d Cir. 1976). However, that broad presumption applies only to specific final agency determinations on the merits.
Here the issue is interruption of agency action by a district court at an intermediate stage on the ground that the agency is acting beyond its statutory authority. In this situation, “the long settled rule” is that review of agency jurisdiction must await exhaustion of agency proceedings when the agency determination on the merits will also be subject to review. See Myers v. *563Bethlehem Shipbuilding Corp., 303 U.S. 41, 50-51, 58 S.Ct. 459, 82 L.Ed. 638 (1938). The policy of refraining from premature interference with the administrative means by which Congress sought to solve the problem of water pollution was not implicated by the problem posed in Bethlehem Steel Corp. v. EPA, supra. While the Myers principle has not been applied as rigidly as language in that case might suggest, see Leedom v. Kyne, 358 U.S. 184, 79 S.Ct. 180, 3 L.Ed.2d 210 (1958) (allowing district court review of NLRB action taken in direct contravention of statutory limitations, prior to completion of agency proceedings); 3 Davis, Administrative Law Treatise §§ 20.02, 20.-03, at 57-74 (1958), the exception to the policy of exhaustion has been characterized as “limited.” McCulloch v. Sociedad Na-cional, 372 U.S. 10, 16, 83 S.Ct. 671, 9 L.Ed.2d 547 (1963). See also Herald Company v. Vincent, 392 F.2d 354, 356-57 (2d Cir. 1968).
Professor Davis suggests that there are three key factors in determining whether there should be preliminary district court review of agency jurisdiction: “extent of injury from pursuit of administrative remedy, degree of apparent clarity or doubt about administrative jurisdiction, and involvement of specialized administrative understanding in the question of jurisdiction.” 3 Davis, Administrative Law Treatise § 20.03 at 69 (1958). This tripartite test has been adopted by the Ninth Circuit, Lone Star Cement Corporation v. F. T. C., 339 F.2d 505 (1964) and elsewhere, see cases cited in Davis, Administrative Law Treatise § 20.03, at 653 (Supp.1970), and is met in this ease. With regard to the first factor, Judge Meskill properly emphasizes the difficulty in meeting the congressionally imposed deadline, if EPA’s adjudicatory hearing is ultimately declared a nullity. He further points out the potential prejudice to the public interest in expeditious cleanup of the nation’s waters if implementation of conservation measures must await a new round of proceedings by DENCON. As for the third factor, the validity of EPA jurisdiction in this case turns solely on a question of statutory construction, whether or not the transitional terms of the State permit program violate section 402(c)(1) of the FWPCA. There is no reason to believe that this type of question, traditionally the province of the judiciary, in any way turns here on “specialized administrative understanding.” The second factor’s application here is less clear. While it is apparent to two of us that EPA, not DENCON, has jurisdiction, Judge Brieant is in disagreement. Nonetheless, given the hardship to the utilities, the potential damage to the public interest in a clean environment, and the undesirability of leaving undecided the important issue of whether EPA or DEN-CON has jurisdiction over all the adjudicatory hearings pending on October 29, 1975, the factor of lack of clarity on the jurisdiction of EPA loses significance. Hence, I agree that there is district court jurisdiction to review EPA’s exercise of jurisdiction in the ongoing administrative proceeding.
I also agree with Judge Meskill’s disposition on the merits rejecting the utilities’ claim and upholding EPA jurisdiction in this case. Congress simply could not have intended the wasteful and awkward transition that the utilities believe is required here. See generally section 101(f) of the FWPCA, declaring one purpose to be the avoidance of duplication and delay at all levels of government.

. The question of which court is the proper one in which to seek review of EPA actions is an extraordinarily complex one. See Currie, Judicial Review Under Federal Pollution Laws, 62 Ia.L.Rev. 1221 (1977), urging congressional reform.